Exhibit 10.9 AMENDMENT TO VOTING AGREEMENTS This Amendment to Voting Agreements (this “Amendment”) is made as of March 11, 2015, by and among Selectica, Inc., a Delaware corporation (the “Company”), and the undersigned stockholders of the Company (the “Stockholders”), for the purpose of amending the Voting Agreements, each dated February 6, 2015 (the “Voting Agreements”), by and among the Company and the Stockholders. Capitalized terms used in this Amendment shall have the same meanings given to them in the Voting Agreements unless otherwise indicated. WHEREAS, the Company anticipates entering into a Junior Secured Convertible Note Purchase Agreement (the “Note Purchase Agreement”) pursuant to which the Company will issue Junior Secured Convertible Promissory Notes (the “Notes”) in the aggregate principal amount of $3 million to Lloyd I. Miller, MILFAM II L.P. and Lloyd I. Miller Trust A-4 (the “Convertible Note Financing”); WHEREAS, the Notes will be convertible into shares of common stock of the Company, at a conversion price equal to $5.70 per share; WHEREAS, it is a condition of the investors in the Convertible Note Financing that the Voting Agreements be amended to include approval of the issuance and sale of the Notes; and WHEREAS, the Company and the Stockholders desire to amend the Voting Agreements as set forth herein. NOW, THEREFORE, in consideration of the foregoing, the mutual promises hereinafter set forth, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.
